COURT OF CHANCERY
                                        OF THE
                                  STATE OF DELAWARE
KATHALEEN ST. JUDE MCCORMICK                                      LEONARD L. WILLIAMS JUSTICE CENTER
     VICE CHANCELLOR                                                  500 N. KING STREET, SUITE 11400
                                                                     WILMINGTON, DELAWARE 19801-3734


                                        August 17, 2020

      Victor Ivy Brown                            Louis J. Rizzo, Esquire
      200 N. Washington Street, Suite 403         Reger Rizzo & Darnall LLP
      Wilmington, DE 19801                        Brandywine Plaza East
                                                  1521 Concord Pike, Suite 305
                                                  Wilmington, DE 19803

            Re:    Brown v. The City Library of Wilmington,
                   C.A. No. 2019-0663-KSJM

      Dear Mr. Brown and Counsel,

            The parties to this action are Pro Se Plaintiff Victor Ivy Brown and Defendant

      The City Library of Wilmington, which is identified by a number of aliases in the

      caption, and which this decision refers to as the “Library.” The Library has moved

      to dismiss Mr. Brown’s Amended Verified Complaint for Declaratory Relief and

      Injunctive Relief, which this decision refers to as the “Amended Complaint” and

      cites as the “Am. Compl.”1 This letter resolves the Library’s motion to dismiss. For

      reasons I will explain, the motion is granted.




      1
       The Amended Complaint is found at Civil Action No. 2019-0663-KSJM Docket Entry
      No. 12. Going forward, this decision cites to docketed items in this action using the
      abbreviation “Dkt.” along with the entry number.
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 2 of 11

I.        FACTUAL BACKGROUND

          Before turning to the factual background, I remind the parties of the standard

that governs this motion. The Library has moved to dismiss pursuant to Court of

Chancery Rule 12(b)(6) for failure to state a claim. On a Rule 12(b)(6) motion, the

Court must accept the facts alleged in the operative complaint as true, provided that

the allegations take the form of well-pleaded facts as opposed to conclusory

statements.2 The Court must also draw all reasonable inferences derived from the

well-pleaded allegations in favor of the plaintiff.3 The Court will grant the motion

if, after accepting the well-pleaded allegations and all reasonable inferences derived

therefrom as true, it determines the plaintiff could not recover “under any reasonably

conceivable set of circumstances susceptible of proof.”4 As is required by the Rule

12(b)(6) standard, for the purpose of this factual background, I accept as true the

facts alleged in the Amended Complaint and documents it attaches as exhibits.5




2
 Cent. Mortg. Co. v. Morgan Stanley Mortg. Capital Hldgs. LLC, 27 A.3d 531, 536 (Del.
Ch. 2011) (citing Savor, Inc. v. FRM Corp., 812 A.2d 894, 896–97 (Del. 2002)).
3
    Id.
4
    Id.
5
  The Library attached as “Exhibit A” to its opening brief a letter dated October 20, 2018,
from Mr. Brown to a Library employee. The contents of that letter are not considered for
the purpose of resolving the Library’s motion.
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 3 of 11

           A.      The Parties

           The Library is public library located in downtown Wilmington, Delaware.6

Mr. Brown, a resident of Wilmington, has made extensive use of the Library since

he joined as a patron in 2011.7 Mr. Brown served our country in the Armed Forces.8

He suffers joint pain and has difficulty walking even a short distance.9 He was

declared to be a person with disabilities by the U.S. Department of Veterans Affairs

in 2008.10 The Library is the only public library within walking distance of

Mr. Brown’s home.11 Mr. Brown believes that he has been harassed by Library

employees on multiple occasions since 2013 and has lodged complaints concerning

this behavior to Library supervisors.12

           B.      Events Giving Rise to This Litigation

           There was an event in October 2019 that led the Library to permanently ban

Mr. Brown from the “Used Book Store” section of the Library and to temporarily




6
    Am. Compl. p. 3.
7
    Id. pp. 4–5.
8
    Id. p. 8.
9
    Id.
10
     Id.
11
     Id.
12
     Id. pp. 5–6 & Exs. 1 & 2.
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 4 of 11

suspend his privileges to use other sections and services of the Library. 13 By a letter

dated October 20, 2019, the Library informed Mr. Brown that, due to his violation

of Library rules, his privileges had been suspended for a six-month period, or until

April 29, 2019.14 The letter also informed Mr. Brown that he was permanently

banned from the Used Book Store and all future “Friends of the Library” events,

which includes a biannual sale that Mr. Brown likes to attend.15

           Five days before Mr. Brown’s suspension was lifted, on April 24, 2019,

Mr. Brown entered the Used Book Store.16 After Mr. Brown refused to leave,

Library security personnel contacted the police.17 Mr. Brown left the building at the

request of the responding police officer.18 He was not arrested.19 A similar pattern

of events occurred on May 1, 2019, when Mr. Brown attempted to enter the Library

to attend a biannual sale.20 Again, the police were called and Mr. Brown was asked




13
     Am. Compl. Ex. 4.
14
     Id.
15
     Id.
16
     Am. Compl. p. 6.
17
     Id.
18
     Id.
19
     Id.
20
     Id.
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 5 of 11

to leave.21 In response to these events, the Library suspended Mr. Brown’s privileges

for another ninety days, or until July 23, 2019.22

           C.       This Litigation

           Mr. Brown commenced this litigation on August 21, 2019.23 The initial

complaint incorrectly named “The County of New Castle” among the defendants.24

Mr. Brown dismissed the claims as to the County on October 15, 2019,25 and filed

the Amended Complaint on November 4, 2019.26

           The Amended Complaint is twenty pages long. It contains approximately

eight pages of information asserted in narrative form under the headings

“JURISDICTION,” “THE PARTIES,” and “BACKGROUND,” and then just over

nine pages of assertions in numbered paragraphs under the heading “FACTS.” It

attaches twelve exhibits, which are communications between Mr. Brown and the

Library and the Library rules.




21
     Id. at p. 7.
22
     Am. Compl. Ex. 8.
23
     Dkt. 1, Verified Compl. for Declaratory Relief & Injunctive Relief.
24
  Dkt. 11, Stipulation & Order Dismissing Def. New Castle County with Prejudice &
Granting Pl. Leave to File an Am. Compl.
25
     Id.
26
     Am. Compl.
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 6 of 11

          The Amended Complaint includes twelve specific requests for relief, which

can be found in full on pages 18 through 19 of the Amended Complaint. By way of

summary, the requested relief seeks to enjoin the Library from banning Mr. Brown

from various sections and suspending his privileges and seeks to “induce” the

Library “to enforce Library regulations.”27             Mr. Brown also laments the

organizational structure of the Library, including that the Library “Coordinator”

appears to him be an unsupervised position.28 Mr. Brown asks that Court “rewrite

the organizational chart of the Library” to give Mr. Brown “direct authority over the

Coordinator and also to protect [his] right to use all of the Library without being

subject to harassment.”29 He would also like the Court to order the Coordinator to

attend anger management sessions.30

          The Library moved to dismiss the Amended Complaint on December 16,

2019.31 On February 12, 2020, the parties agreed to stay this litigation to engage in

mediation.32 After efforts to reach an amicable resolution were unsuccessful, the


27
     Id. p. 8; see also id. p. 18 at ¶¶ (1), (4)–(7).
28
     Id. p. 8.
29
     Id.; see also id. p. 19 at ¶¶ (8)–(9).
30
     Id. p. 19 at ¶ (10).
31
  Dkt. 19, Def. The City Library of Wilmington, a/k/a The Wilmington Institute, Inc., a/k/a
The Wilmington Institute’s, Mot. to Dismiss Pl.’s Am. Verified Compl. for Declaratory
Relief & Injunctive Relief.
32
     Dkt. 23, Stipulation & Order Temporarily Staying Action for Mediation.
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 7 of 11

parties stipulated to a schedule for briefing the Library’s motion.33 The Library filed

its Opening Brief on June 5, 2020.34 On June 23, 2020, Mr. Brown filed a document

titled Supplemental Motion in Opposition to Defendant’s Motion to Dismiss, which

this decision referred to as the “Opposition” and cites as “Opp’n.” 35 The Library

filed its final brief on June 25, 2019.36 The parties filed a stipulation waiving oral

argument on the motion on July 8, 2020.37

II.      LEGAL ANALYSIS

         The Amended Complaint does not contain traditional “Counts” or “Causes of

Action,” but the “JURISDICTION” section and prayer for relief identify two sources

of authority on which Mr. Brown relies. The first source is Delaware’s Equal

Accommodations Act, codified at Title 6, Chapter 45, of the Delaware Code (the

“Equal Accommodations Act” or the “Act”). The Act “is intended to prevent, in

places of public accommodations, practices of discrimination against any person




33
  Dkt. 24, Notice of Filing Agreement to Cessation of Mediation; Dkt. 27, Stipulation &
Brief Scheduling Order Governing Def.’s Mot. to Dismiss.
34
  Dkt. 29, Def. The City Library of Wilmington, a/k/a The Wilmington Institute, Inc., a/k/a
The Wilmington Institute’s Br. in Supp. of Its Mot. to Dismiss.
35
  Dkt. 30, Pl.’s Suppl. Mot. in Opp’n to Def.’s Mot. to Dismiss Pl.’s Am. Verified Compl.
for Declaratory Relief & Injunctive Relief & Mot. to File Second Am. Compl.
36
   Dkt. 33, Def., The City Library of Wilmington, a/k/a The Wilmington Institute, Inc.,
a/k/a The Wilmington Institute’s Reply Br. in Supp. of Its Mot. to Dismiss.
37
     Dkt. 36, Stipulation & Order Waiving Oral Arg. on Def.’s Mot. to Dismiss.
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 8 of 11

because of race, age, marital status, creed, color, sex, disability, sexual orientation,

gender identity, or national origin.”38 The second source is an alleged contract

formed between Mr. Brown and the Library by virtue of his Library card and the

Library rules.39

         The Library’s Opening Brief alerted Mr. Brown to the Delaware Supreme

Court’s decision in Miller v. Spicer, 602 A.2d 65 (Del. 1991). There, the Supreme

Court held that the Equal Accommodations Act does not authorize a private cause

of action and that the Act’s administrative remedies are the exclusive means for

redressing the discriminatory practices prohibited by the Act.            Under Miller,

therefore, a claimant’s only course of redress for discriminatory practices prohibited

by the Act is to file a complaint with the administrative agency authorized by the

Act—the Human Relations Commission.

         In light of Miller, Mr. Brown effectively withdrew his claims under the Equal

Accommodations Act through the Opposition.40                   The Opposition set forth

substantive arguments in opposition to the Opening Brief and also sought leave to

“amend the [Amended Complaint] to include one count of breach of contract” and



38
     6 Del. C. § 4501 (cited at Am. Compl. p. 2 & p. 18 at ¶ (2)).
39
     Am. Compl. p. 2 & p. 18 at ¶ (2); Am. Compl. Ex. 11.
40
  Opp’n p. 3 (proposing to file a Second Amended Complaint that would delete references
to “6 Del. C., Subtit. 11, Ch. 45”).
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 9 of 11

to drop reference to the Act.41 This decision treats the request to amend the

complaint set forth in the Opposition as a clarification that Mr. Brown no longer

seeks to pursue relief under the Act. This decision therefore need not address the

Library’s arguments based on Miller.42

         The sole remaining issue raised by the motion is whether Mr. Brown’s count

for breach of contract states a claim on which relief can be granted.

         To state a claim for breach of contract, a plaintiff must first establish the

existence of a valid contract.43 A valid contract requires (1) an offer, (2) acceptance,

and (3) consideration.44

         Mr. Brown argues that his Library card and the posted Library rules gave rise

to a valid contract between him and the Library.45 This argument misconstrues the

nature of the relationship between Mr. Brown and the Library.




41
     Id. pp. 2–3.
42
    Had Mr. Brown continued to press a claim under the Act, such claim would have been
dismissed. For avoidance of doubt, to the extent Mr. Brown continues to press that claim,
it is dismissed pursuant to Miller.
43
  H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 140 (Del. Ch. 2003) (identifying “a
contractual obligation” as the first of three elements of a breach of contract claim).
44
  Trexler v. Billingsley, 166 A.3d 101 (TABLE), 2017 WL 2665059, at *3 (Del. June 21,
2017).
45
     Opp’n pp. 2–5.
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 10 of 11

           The Library did not create a contractual relationship with Mr. Brown by

issuing him a Library card or posting rules of conduct. For a contractual relationship

to arise, some consideration must pass between the parties.46 Consideration “can

consist of either a benefit to the promisor or a detriment to the promisee.”47 No

consideration passed between Mr. Brown and the Library.

           Because there is no contract between Mr. Brown and the Library, Mr. Brown’s

claim for breach of contract fails under Court of Chancery Rule 12(b)(6).

III.       CONCLUSION

           For the foregoing reasons, the Amended Complaint is dismissed with

prejudice.

           A few housekeeping matters remain. First, in the Opposition, Mr. Brown

argues that the Library’s Answer is outstanding and that the Court should resolve

Mr. Brown’s outstanding motion to compel an Answer.48 Under Court of Chancery

rules, however, a motion to dismiss may be made prior to answering a complaint.49

Mr. Brown’s motion to compel is therefore denied. Second, as discussed above,

Mr. Brown sought leave to amend the Amended Complaint through the Opposition.


46
     First Mortg. Co. of Pa. v. Fed. Leasing Corp., 456 A.2d 794, 795–96 (Del. 1982).
47
     Id.
48
     Opp’n p. 3.
49
     Ct. Ch. R. 12(b).
C.A. No. 2019-0663-KSJM
August 17, 2020
Page 11 of 11

This decision treated that request as a concession of the Library’s arguments based

on Miller. To the extent Mr. Brown seeks to pursue that request as an independent

motion to amend, it is denied. As discussed above, the motion sought to permit

Mr. Brown to pursue a single claim for breach of contract. Under Delaware law,

“leave to amend should be denied when the proposed amendment would be futile.”50

A motion for leave to amend a complaint is futile where the amended complaint

would be subject to dismissal under Rule 12(b)(6) for failure to state a claim.” 51

Because the Amended Complaint fails to state a claim for breach of contract, the

motion for leave to amend is denied as futile.

                                           Sincerely,

                                           /s/ Kathaleen St. Jude McCormick

                                           Kathaleen St. Jude McCormick
                                           Vice Chancellor

cc:      All counsel of record (by File & ServeXpress)




50
     Clark v. State Farm Mut. Automobile Ins. Co., 131 A.3d 806, 811 (Del. 2016).
51
  Id. at 812 (quoting Price v. E.I. du Pont de Nemours & Co., 26 A.3d 162, 166 (Del.
2011)).